 


109 HR 3644 IH: To exempt boilermakers from the numerical limitation applicable to nonimmigrants issued a visa or otherwise provided status under section 101(a)(15)(H)(ii)(b) of the Immigration and Nationality Act.
U.S. House of Representatives
2005-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3644 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2005 
Mr. Wilson of South Carolina (for himself and Mr. Engel) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To exempt boilermakers from the numerical limitation applicable to nonimmigrants issued a visa or otherwise provided status under section 101(a)(15)(H)(ii)(b) of the Immigration and Nationality Act. 
 
 
1.Exemption from numerical limitation for boilermakersNotwithstanding any other provision of law, the numerical limitation contained in section 214(g)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(1)(B)) shall not apply to any nonimmigrant alien issued a visa or otherwise provided status under section 101(a)(15)(H)(ii)(b) of such Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)) who is employed (or has received an offer of employment) as a boilermaker. 
 
